Citation Nr: 1601115	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-15 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1980, with additional periods of active and inactive duty for training (ACDUTRA & INADDUTRA) from January 1980 to March 1996.

This appeal to the Board of Veterans' Appeals (Board) is from June 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for a right shoulder disability and a low back disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's major depressive disorder is a result of an incident during active service.


CONCLUSION OF LAW

Service connection is granted for major depressive disorder with symptoms of PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a) (2014).

Service connection is also granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA (active duty for training), or from injury, but not disease, incurred in or aggravated while performing INACDUTRA (inactive duty for training).  38 U.S.C.A. §§ 101, 106 , 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  ACDUTRA includes full-time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  
38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or National Guard of any state.  38 C.F.R. § 3.6(d).

The Veteran alleges that his acquired psychiatric disabilities are related to service.  He is currently treated for major depressive disorder and posttraumatic stress disorder (PTSD).  He has reported, both in conjunction with his mental health treatment and in support of this claim, that while stationed in Honduras, he witnessed a Honduran soldier getting shot in the head by the soldier's commanding officer.  The soldier had apparently been reprimanded for repeatedly sleeping while on duty.  The Veteran reported that the soldier had been his friend, and he was shocked by the killing.  It happened in late June 1989.  In support of his claim, he found a picture of the young man, but he reported to his VA treatment providers that his effort to get a "Buddy" statement affirming the killing was unsuccessful.  He reported that his commanding officer had ordered the witnesses not to discuss the incident, and he asserted that it was classified information, at least at the time.     

As mentioned in the introduction to this decision, the Veteran had active duty from March 1978 to January 1980.  He was then in the Reserves from January 1980 to March 1996.  Unfortunately, the record does not contain a memorandum or formal finding that clearly sets forth the dates of his periods of ACDUTRA and INACDUTRA.  There is a record showing 17 active days of training between March 1989 and March 1990.  Another record shows that he participated in overseas training in Honduras, in the Fuertes Caminos 89 campaign, from June 16th to July 2nd, 1989, which is 17 days.  The Board is satisfied that this evidence shows the Veteran was on ACDUTRA when the incident reportedly occurred.

The next inquiry is whether the incident occurred.  This issue has been primarily analyzed by the RO as service connection for PTSD exclusively, without consideration of his other diagnosis.  This narrow view is prohibited by the law.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Service connection for PTSD in particular requires that the condition be diagnosed in accordance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V), that there is credible supporting evidence that the claimed in-service stressor actually occurred, and that there is medical evidence of a link between the two.  38 C.F.R. §§ 3.304(f), 4.125(a).  

The Veteran's stressor has not been corroborated, which is the reason his claim was denied.  The Defense Personnel Records Information Retrieval System was unable to locate any of the Veteran's unit's records from that time period, or any other record of such an incident.  His personnel records that are available do show service in Honduras but nothing describing such an incident.  It is not clear that they would contain information concerning such an incident, as it involved a Honduran soldier's treatment by his Honduran commanding officer.  The Veteran was notified that records could not be located, and he asked whether a request could be made to Honduras.  The Board is dubious of that being a possibility, however, finds no need to inquire further.  A review of the record reveals the Veteran discusses this incident with his treatment providers with some regularity.  There is no indication that they doubt the veracity of the statement or believe that the Veteran's report is a result of a delusion.  The Board resolves all doubt in his favor, and finds that an incident occurred in service.

In May 2015, the Veteran submitted a report by a VA treatment provider.  She indicated the Veteran had long-standing anxiety symptoms related to the trauma in Honduras, and that he had chronic classic symptoms of PTSD and major depressive disorder that are more likely than not related to the incident.  She did not, unfortunately, give a complete report of how the Veteran meets each criterion for diagnosing PTSD under the DSM-V, which is required under the regulations.  38 C.F.R. § 4.125.  Thus, service connection is only warranted for major depression disorder.  However, it also does not appear that his depression symptoms are parsed out or separated from his PTSD symptoms.   Therefore, it is not necessary to get a separate opinion that does so, as the doctrine of reasonable doubt mandates that all of his mental health symptoms be attributed to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, service connection for major depression with symptoms of PTSD is granted.
 

ORDER

Service connection for major depression disorder with symptoms of PTSD is granted.


REMAND

The Veteran's remaining claims require additional development.

In regard to his back, the Veteran alleges he injured it while assisting a motorist as a military policeman at Fort Leavenworth from 1978 to 1980.  He has submitted "Buddy" statements in support of this.  He asserts he was taken to Munson Army Hospital for treatment.  Unfortunately, his records do not show a back injury and a search for in-patient treatment at Munson was unsuccessful.  The Veteran has requested that a search of the military police blotters or reports be undertaken for that time period.  It does not appear that this bit of development has occurred.

Regardless, a VA examination of the back should be conducted for an opinion on whether he has a current back disability that is related to the alleged incident.

In regard to his shoulder, he alleges this happened during service in the Reserves, in or around February 1991.  He asserts he was working and fell over a motorcycle.  His STRs show numerous shoulder complaints.  On remand, development should be undertaken to determine when he was on ACDUTRA or INACDUTRA in 1991.  He should also be given an examination for an opinion on whether he has a right shoulder disability that is relatable to service. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his shoulder and back, and make arrangements to obtain all records not already associated with the claims file.

2.  Make an attempt to verify the Veteran's ACDUTRA and INACDUTRA periods for 1991.

3.  Make an attempt to verify military police reports and or blotters from Fort Leavenworth in 1978, 1979, and 1980, to confirm the Veteran's report regarding the accident with the stranded motorist.

4.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) the Veteran has a low back disability that is related to service.  The examiner is asked to the review the claims file prior to the examination including all statements in support.  At this time, his STRs do not document an incident in service but that is not dispositive of the question.  The examiner is asked to consider the Veteran's statements in regard to the injury as credible.

The Veteran asserts he was assisting in pushing a stranded vehicle off the road while it was raining, and the vehicle slipped and he ended up pinned between the vehicle and a tree.  He asserts he was hospitalized, placed on light duty, and then in physical therapy for weeks.  He has submitted letters of support also describing the incident.  He currently has chronic pain in the low back.  The examiner is asked to list all diagnoses of the lumbar spine, and to provide an opinion on whether it is related to the Veteran's reported injury.  It is therefore vital that the examiner elicit a detailed history from the Veteran.

All opinions are to be supported with explanatory rationale.

5.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran has a right shoulder disability that is related to service.  The examiner is asked to review the claims file prior to the examination including all statements in support.  

The examiner is asked to list the Veteran's right shoulder diagnoses.  The record reveals that he injured his shoulder in or around February 1991, and was on profile for it in December 1991, March 1992, and October 1992.  At the time of this decision, it is unclear whether the Veteran was on ACDUTRA or INACDUTRA at the time of the injury, which is also not documented in the file.  

The examiner is asked to provide an opinion on whether any current right shoulder disability is related to service.  As it is unclear what his periods of ACDUTRA and INACDUTRA were, at this time at least, the examiner is asked to review the STRs and records and if any incident stands out as the cause of the diagnosis, or as aggravating an existing diagnosis, please note the incident and the date of the incident.  The AOJ and/or the Board will then have to determine whether his service corresponds with the incident identified.  As the original incident, which the Veteran alleges was tripping over a motorcycle, is not contained within the STRs, the examiner is asked to elicit a detailed history.  The examiner is advised that absence of a notation in the STRs is not dispositive of the issue.

All opinions are to be supported with explanatory rationale.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.









The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


